Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the preliminary amendment and papers filed on 06/25/2020 for Application No. 16/957,742.  By the amendment, claims 1 and 4-9 are pending and being amended, and claims 2 and 3 being canceled.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted on 06/25/2020 has been considered by the examiner. 

Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a continuously variable transmission mechanism having the combination features recited in the claim, and particularly “the discharge mechanism including a leak valve that is opened when switching the oil passage switching valve between the first switching position and the second switching position”. 
Regarding claim 9, the prior art of record fails to disclose or render obvious a power transmission device comprising a method for controlling a continuously variable transmission having the combination features and steps recited in the claim, and particularly “opening an openable and closable leak valve provided in an oil passage between the electric oil pump and the oil passage switching valve and discharging a part of the oil that is discharged from the electric oil pump from the oil passage between the electric oil pump and the oil passage switching valve when switching between the first switching position and the second switching position”. 

The closest prior art reference is Kimura et al. (US 8,812,201). 
Kimura discloses a hydraulic control system for automatic transmission 1 including a switching valve 19 and an air bleed valve 14 configured to discharge entrained compressible gas or air bubbles separated from the oil when a vehicle is stopped in order to maintain the rotation of the transmission 1, and the response and accuracy of the hydraulic system can be improved but does not disclose the features and conditions required by claims 1 and 9.  See Figures 1 and 3-7; Col. 7, lines 48-58 and Col. 10, lines 1-50.
Claims 4-8 are allowed as being dependent upon the allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimizu et al. (US 10,837,547 B2) discloses an oil pressure control device for vehicle and oil pressure control method, see Figures 1-5; and
Katakura et al. (US 10,576,965 B2; US 10,309,526 B2; US 2018/0106363 A1) discloses a vehicular hydraulic control device and hydraulic control method, see Figures 1-3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659